Citation Nr: 0829271	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-12 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bladder cancer.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the right forearm.

5.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) with depression.

6.  Entitlement to an effective date earlier than May 31, 
2005, for the grant of service connection for PTSD with 
depression.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004, June 2004, July 2005, and 
January 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  The Board notes that the record was held open for 
60 days following the hearing in order to allow the veteran 
the opportunity to submit additional evidence in support of 
his appeal; however, no further evidence was received.    

The Board also notes that medical evidence has been received 
since the issuance of the January 2007 Supplemental Statement 
of the Case (SSOC).  The evidence was received prior to the 
veteran's case being certified and transferred to the Board 
and the veteran's claims of service connection for bladder 
cancer, tinnitus, and residuals of a shell fragment wound of 
the right forearm were not subsequently readjudicated by the 
RO.  Nonetheless, the evidence is primarily related to the 
veteran's claims involving PTSD and such claims were 
readjudicated after the submission of the evidence in 
December 2007.  In regard to the veteran's other claims, the 
Board notes that the evidence is essentially duplicative of 
evidence already of record as it only shows that the veteran 
continues to report tinnitus, a history of bladder cancer, 
and a history of a gunshot wound to the right forearm.  As 
the evidence is redundant of evidence already contained in 
the claims file, the Board finds that it is not "relevant" 
as defined at 38 C.F.R. § 19.37 (2007), and a remand for AOJ 
consideration and readjudication is therefore not required.

The issues of entitlement to an initial rating higher than 30 
percent for PTSD with depression and entitlement to service 
connection for tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service records show that the veteran has qualifying 
service in the Republic of Vietnam; however, the veteran's 
currently diagnosed bladder cancer is not a disease 
associated with herbicide exposure as enumerated under 
38 C.F.R. § 3.309(e).  In addition, the medical evidence of 
record does not show that the veteran's bladder cancer is 
otherwise related to his military service or that a malignant 
tumor manifested to a compensable degree within one year of 
discharge.   

2.  On May 20, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran in writing that a withdrawal of his appeal with 
respect to the issue of entitlement to bilateral hearing 
loss, is requested.

3.  There is no competent medical evidence of record that 
shows any findings associated with the veteran's residual 
shell fragment wound scar of the right forearm that would 
support a compensable evaluation under the rating schedule 
for skin disabilities.  

4.  The veteran filed his claim for service connection of 
PTSD on September 5, 2003; however, the medical evidence 
shows that the veteran's PTSD was first diagnosed on May 31, 
2005.  


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by 
active military service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).   

2.  As to the issue of entitlement to service connection for 
bilateral hearing loss, the criteria for withdrawal of a 
Substantive Appeal by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007). 

3.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound of the right forearm have not been 
met or approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.159, 3.321, 4.7, 4.118, 
Diagnostic Code 7805 (2007).  

4.  The criteria for an effective date earlier than May 31, 
2005 for the award of service connection for PTSD and 
depression have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In regard to the veteran's service connection claim for 
bladder cancer, the record shows that the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and described the types of evidence that the veteran should 
submit in support of the claim in a December 2003 VCAA notice 
letter.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the veteran's behalf 
and addressed the element of effective date in the notice 
letter.  While the element of degree of disability was not 
included in the notice letter, such notice defect is harmless 
error.  The veteran's claim for bladder cancer is denied for 
reasons explained in greater detail below and, consequently, 
no disability rating will be assigned.  

In regard to the veteran's increased rating claim involving 
his scar, the record shows that the RO generally advised the 
veteran of what the evidence must show to establish 
entitlement to an increased rating and described the types of 
evidence that the veteran should submit in support of the 
claim in May 2005 correspondence.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the veteran's behalf.  Although the May 2005 VCAA 
notice letter did not address the element of effective date, 
such notice defect is harmless error as the veteran's claim 
is being denied and, consequently, no effective date will be 
assigned.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

The Board notes that all four notice elements with respect to 
the veteran's increased rating claim were satisfied by virtue 
of correspondence sent to the veteran in May 2008.  It is 
also noted that the veteran told the undersigned that he 
believed that he had ample notice of what kind of evidence 
was needed to support his increased rating claim after 
acknowledging receipt of the May 2008 letter and being 
advised of the Vazquez case at the Travel Board hearing.  
Although the veteran's claim was not readjudicated following 
such notice, it is clear that the veteran has actual 
knowledge of the evidence needed to support his increased 
rating claim and has been provided with ample opportunity to 
submit evidence in support of the claim.  Furthermore, the 
veteran has had a meaningful opportunity to participate in 
the adjudication of his increased rating claim during the 
course of this appeal such that the essential fairness of the 
adjudication has not been compromised.     

In regard to the veteran's earlier effective date claim, the 
Board notes that the Court has held, as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements."  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Neither the veteran nor his representative alleges any 
prejudice with respect to notice received for his earlier 
effective date claim.  Consequently, further discussion of 
whether sufficient notice has been provided with respect to 
this claim is not necessary.  

The record reflects that the veteran has been provided with a 
copy of the rating decisions, statements of the case (SOCs), 
and SSOC, which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the veteran's 
service treatment records and VA and private treatment 
records identified as relevant to the veteran's claims have 
been obtained, to the extent possible, and are associated 
with the claims folder.  The veteran was also afforded with a 
bladder cancer examination in January 2004 and a scar 
examination in May 2005.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  

The Board notes that no medical opinion was obtained in 
connection with the veteran's claim for bladder cancer.  
However, the Board finds that the evidence, which reveals 
that the veteran did not have the claimed disorder during 
service and does not reflect competent evidence showing a 
nexus between service (to include in-service herbicide 
exposure) and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  As service and post-
service medical records provide no basis to grant this claim, 
as will be explained in greater detail below, and in fact 
provide evidence against this claim, the Board finds that the 
competent medical evidence of record is sufficient to decide 
the claim.  A VA medical opinion is not needed.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  



Analysis

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the CAVC held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F. 3d. 1378, 1380-81 (Fed. Cir. 2000). 

Entitlement to service connection for bladder cancer

The veteran contends that he currently suffers from bladder 
cancer due to exposure to herbicide agents (i.e., Agent 
Orange) during his service in the Republic of Vietnam.  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  

The veteran's service records show that he has the requisite 
type of service in the Republic of Vietnam as defined by 38 
C.F.R. § 3.307(a)(6)(iii) (2007), and therefore, he is 
presumed to have been exposed to an herbicide agent, Agent 
Orange, during service in the absence of affirmative evidence 
to the contrary.  The medical evidence of record additionally 
shows that the veteran is currently diagnosed with bladder 
cancer as the veteran's private treatment records include 
multiple findings of bladder cancer and the January 2004 QTC 
examiner noted that the veteran suffered from bladder cancer 
that was currently in remission.  Nevertheless, the veteran 
is not entitled to presumptive service connection based on 
herbicide exposure because his currently diagnosed bladder 
cancer is not a disease enumerated under C.F.R. § 3.309(e).  
McCartt v. West, 12 Vet. App. 164 (1999).  

Although the veteran is not entitled to presumptive service 
connection based on herbicide exposure, he is not precluded 
from an evaluation as to whether he is otherwise entitled to 
service connection on a direct basis under 38 C.F.R. § 3.303 
or on a presumptive basis as a chronic disease under 38 
C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a malignant 
tumor becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The medical evidence does not show that the veteran's bladder 
cancer is otherwise related to active service or manifested 
to a compensable degree within a year of discharge.  The 
service medical records are absent of any complaints, 
findings, or treatment for bladder cancer and, in fact, show 
that his genitourinary system was clinically evaluated as 
normal at the July 1969 discharge examination.  Indeed, the 
record reflects that the veteran's bladder cancer was not 
diagnosed until many years after discharge from active 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  The Board additionally 
notes that there is no competent medical evidence to include 
an opinion causally linking the veteran's bladder cancer to 
service.  

The Board notes that the veteran reported at the Travel Board 
hearing that he would attempt to obtain a medical opinion 
from a physician linking his current diagnosis of bladder 
cancer to in-service Agent Orange exposure and the record was 
left open for 60 days following the hearing in order to 
provide the veteran the opportunity to obtain the opinion; 
however, no such opinion was provided by the veteran.  
Although the veteran has repeatedly asserted that his bladder 
cancer is related to herbicide exposure during his service in 
the Republic of Vietnam, the record reflects that the veteran 
is a lay person and lacks the medical expertise necessary to 
diagnose his claimed disorder or render a competent medical 
opinion regarding its etiology.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, his opinion with respect to the 
medical question of whether his current bladder cancer is 
related to service is afforded no probative value.  

Based on the foregoing, the Board finds that the probative 
evidence of record does not establish a causal link between 
the veteran's current bladder cancer and his active military 
service to include exposure to herbicide agents.  
Consequently, the preponderance of the evidence weighs 
against the veteran's claim and the Board finds that service 
connection for bladder cancer is not warranted.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for bilateral hearing loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The record shows that the veteran through his representative 
told the undersigned at the May 2008 Travel Board hearing 
that he desired to withdraw his appeal of the issue of 
entitlement to service connection for hearing loss.  The 
veteran also submitted a written statement withdrawing his 
appeal of the issue on May 20, 2008, the date of the Travel 
Board hearing.  As the veteran has withdrawn the appeal with 
respect to the issue in writing and there remain no 
allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the veteran's appeal of the issue of entitlement to service 
connection for bilateral hearing loss and it is dismissed.

Compensable rating for residuals of a shell fragment wound of 
the right forearm

The veteran seeks entitlement to a compensable rating for his 
service-connected scar disability as a residual of a shell 
fragment wound of the right forearm.  The Board notes that 
that no other residuals pertaining to the right forearm have 
been service-connected or clinically identified.    

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The veteran's service-connected scar as a residual of a shell 
fragment wound to the right forearm is currently rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  Scars evaluated under Diagnostic Code 7805 are rated 
on limitation of function of the part affected.  

In the present case, there is no evidence that the veteran's 
residual scar has resulted in the limitation of any function.  
The May 2005 VA scar examiner specifically noted that there 
had been no apparent effect on the range of motion or the 
strength of the veteran's right arm and hand based on the 
veteran's reported history with respect to his injury.  On 
objective examination, the veteran demonstrated a 2 cm thin 
scar on his distal medial right forearm that was not 
sensitive and there was no apparent tissue loss under the 
scar.  The examiner noted that the range of motion of the 
right wrist and fingers was completely normal and there was 
no neurological deficit.  There was no loss of range of 
motion or loss of strength in the veteran's right forearm or 
hand.  The findings articulated in the May 2005 VA 
examination report are consistent with other evidence of 
record relevant to the current appeal period.  As there is no 
evidence that the veteran's residual scarring has resulted in 
any functional limitations, he is not entitled to a 
compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 
7805.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), to specifically include other diagnostic 
codes pertinent to the rating of scars.  However, the 
veteran's scar is asymptomatic and not of a size warranting a 
compensable evaluation under any diagnostic code governing 
the evaluation of scars.  38 C.F.R. § 4.118, Diagnostic Code 
7801-7804 (2007).  While the Board notes that the veteran has 
reported periodic pain associated with his right forearm, he 
has not objectively demonstrated a painful and tender scar on 
examination.  Moreover, no medical examiner has definitively 
attributed the veteran's pain of the right forearm to his 
service-connected scar disability.  As such, a review of the 
record fails to reveal any functional impairment associated 
with the veteran's residual scar so as to warrant 
consideration of alternate rating codes.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable evaluation for the veteran's service-
connected scar disability on a schedular basis for the entire 
appeal period.  In addition, the evidence does not reflect 
that the scar disability at issue caused marked interference 
with the veteran's employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Earlier effective date for service connection of PTSD with 
depression  

The veteran filed a claim for service connection of PTSD on 
September 5, 2003.  Service connection was denied in a March 
2004 rating decision because it was noted at the recent 
examination that the veteran apparently had mild symptoms of 
PTSD years ago but there was no evidence of a service-
connected emotional disability on Axis I at that time; his 
exposure to the required stressor was established by virtue 
of his receipt of the Purple Heart.  The veteran appealed the 
rating decision. 

In January 2007, the RO granted service connection for PTSD 
with depression effective May 31, 2005, the date of initial 
diagnosis.  The RO explained that VA treatment records noted 
a current clinical diagnosis of PTSD and service connection 
was granted based on submission of the clinical diagnosis.  
The Board notes that the RO also included the veteran's 
depression as part of the veteran's service-connected 
psychiatric disability; however, as the record reflects that 
the veteran had not filed a claim for service connection of 
depression, it appears that the RO considered the veteran's 
symptomatology associated with depression indistinguishable 
from symptomatology associated with the service-connected 
PTSD and resolved reasonable doubt in the veteran's favor in 
determining that depression was also part of the service-
connected psychiatric disability.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  As the veteran did not file a 
claim for depression and its inclusion in the grant of 
service connection was solely for reasons explained above, 
the Board will not consider evidence pertaining to the 
veteran's depression to determine whether the veteran is 
entitled to an effective date earlier than May 31, 2005 for 
his PTSD.  

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  

Applicable laws and regulations further set out that the 
effective date of an award of direct service connection may 
be established at the day after separation from service 



or date entitlement arose, if the claim is received within 
one year of separation from service, otherwise the general 
rule applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2007).  As the veteran did not file 
his claim within one year of separation from service, the 
Board notes that the general rule applies in this case.    

The Board notes that it is undisputed that the date of the 
veteran's claim for PTSD is September 5, 2003.  

In regard to the date entitlement arose, the Board notes that 
service connection for PTSD requires: (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(2007); (2) combat status or credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between diagnosed PTSD 
and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  As stated above, the veteran's receipt of 
a Purple Heart as reflected on his DD Form 215 satisfied the 
second element necessary for service connection.  The record 
also shows that VA treatment records dated on May 31, 2005 
show an impression of "partial-syndrome PTSD" by a 
psychiatrist; however, it is unclear whether the veteran's 
"partial PTSD" was specifically linked to his military 
service by a competent mental health examiner.  There is a 
comment noting that the veteran had combat experience and a 
positive PTSD screen but no clear opinion on the etiology of 
the psychiatric disability is apparent.  Regardless, the RO 
apparently found that such evidence sufficiently satisfied 
the first and third elements needed for service connection of 
PTSD as service connection was indeed established based on 
the evidence.  

The Board notes that the veteran contends that he is entitled 
to an effective date of September 5, 2003 (the date of the 
claim) because he was misdiagnosed at the January 2004 QTC 
examination.  However, the veteran has not presented any 
evidence showing a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a) that was linked by a competent mental 
health professional to his claimed in-service stressor event 
that would show that the date entitlement to service 
connection for PTSD arose was earlier than May 31, 2005.  
While the January 2004 QTC examiner noted that the veteran 
apparently had mild symptoms of post traumatic stress years 
ago and a VA mental health examiner similarly wrote in March 
2005 that it was possible that the veteran would have met the 
criteria for PTSD in the past, there is no medical evidence 
of record earlier than the VA treatment records dated May 31, 
2005 to show that the veteran had been clinically diagnosed 
with PTSD.  Although the veteran has reported that he 
suffered from PTSD prior to May 31, 2005, the veteran is a 
lay person and does not have the requisite medical expertise 
to diagnose his psychiatric disability or render a competent 
opinion regarding its cause.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Consequently, his opinion is not afforded any 
probative value and may not be used as a basis to award an 
earlier effective date.  Therefore, the first and third 
elements necessary to establish service connection for PTSD 
are not shown to have been satisfied prior to May 31, 2005.  
Consequently, the date of May 31, 2005 is properly considered 
the date entitlement to service connection for PTSD arose.     

Therefore, the date of the veteran's claim is September 5, 
2003 and the date entitlement arose is May 31, 2005.  As 
between the two dates, the date entitlement arose (i.e., May 
31, 2005) is the later.  Accordingly, the Board finds that 
the effective date of May 31, 2005 is properly assigned and 
the preponderance of the evidence weighs against the 
assignment of an earlier effective date for service 
connection of PTSD. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

1.  Entitlement to service connection for bladder cancer is 
denied.  

2.  Entitlement to service connection for hearing loss is 
dismissed.

3.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the right forearm is denied.  

4.  Entitlement to an effective date earlier than May 31, 
2005, for the grant of service connection for PTSD with 
depression is denied.  





REMAND

After careful review of the record, the Board finds that 
additional development is necessary before proceeding to 
evaluate the merits of the veteran's claim of service 
connection for tinnitus and his claim for a higher initial 
rating for PTSD. 

In regard to the veteran's tinnitus claim, the Board notes 
that the veteran contends that his current tinnitus was 
caused by acoustic trauma due to in-service noise exposure to 
include combat noise while serving as a combat engineer.  The 
record reflects that the veteran underwent an audiological 
evaluation in May 2004 in connection with his claim.  At that 
time, the VA audiologist commented that the cause of the 
veteran's tinnitus was unknown.  However, it appears that the 
audiologist arrived at her conclusion due to the veteran's 
inability to recall with specificity when his tinnitus began 
at the examination.  Since the examination, however, the 
veteran has submitted statements relating that he first began 
to notice tinnitus less than a year after service and sought 
treatment for hearing-related problems during that time.  See 
September 2006 statement and undated VA Form 9.  While it is 
noted that the veteran has reported that treatment records 
from that time are unavailable for review because the 
physician is now deceased and the records were destroyed, the 
veteran is considered competent to report the observable 
manifestations of his claimed disorder (i.e., ringing in the 
ears) and when they began.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).  As the veteran has submitted 
additional statement specifying when his tinnitus began, a 
remand to obtain a supplementary medical opinion from the May 
2004 audiologist that considers such evidence is warranted.   

In regard to the initial rating claim, as noted above, 
service connection for PTSD with depression was established 
based solely on evidence included in the veteran's VA 
treatment records.  The record reflects that veteran has not 
undergone a compensation and pension mental examination since 
January 2004, which was over four years ago.  While the 
veteran's recent VA treatment records provide some 
description of the veteran's psychiatric disability picture, 
the Board finds that the treatment records alone are not 
sufficient to adequately evaluate the current severity of the 
veteran's psychiatric disability.  VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment as well as to 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.  In light of the foregoing, the Board 
finds that the veteran should be afforded a current 
examination to ascertain the current nature and 
manifestations of his psychiatric disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.326 (2007); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The May 2004 VA audiological examiner 
should offer a supplemental medical nexus 
opinion regarding the question of whether 
or not the veteran's tinnitus is at least 
as likely as not (i.e., probability of 50 
percent) related to military service.  
(Please note that the veteran is in receipt 
of the Purple Heart and, consequently, 
exposure to military noise is accepted as 
fact as it is consistent with the 
circumstances, conditions, and hardships of 
his combat service.)  The opinion should be 
based on review of the veteran's claims 
folder to include consideration of any 
additional evidence obtained since the May 
2004 audiological examination, particularly 
the September 2006 statement and undated VA 
Form 9 submitted by the veteran describing 
when his tinnitus began.  In providing the 
opinion, the examiner is asked to confirm 
that the claims folder was reviewed.    

If the May 2004 VA audiological examiner is 
not available to render such opinion, the 
veteran should be afforded with another VA 
audiological examination to determine the 
identity and etiology of any tinnitus that 
may be present.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with the 
examination.  The examiner should state 
whether any tinnitus found on examination 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), causally 
or etiologically related to the veteran's 
military service.  (Please note that the 
veteran is in receipt of the Purple Heart 
and, consequently, exposure to military 
noise is accepted as fact as it is 
consistent with the circumstances, 
conditions, and hardships of his combat 
service.)  

Please send the claims folder to the 
examiner for review in conjunction with the 
examination. 

2.  Any and all outstanding VA treatment 
records pertaining to any treatment the 
veteran received for psychiatric problems 
from May 2005 to the present should be 
obtained.  (Please note that the veteran 
reported at the Travel Board hearing that 
he had an upcoming appointment at the 
Bedford VA for psychiatric treatment at 
that time.)  If no records are available, 
please make specific note of that fact in 
the claims file.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
psychiatric disability.  The examiner must 
conduct a detailed mental status 
examination and address his or her 
findings in the context of the veteran's 
work history.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the 
basis of the veteran's service-connected 
psychiatric disability alone, the examiner 
is asked to so state.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected psychiatric disability and any 
other nonservice-connected psychiatric 
disorders which may be found.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.  After any additional notification and 
development deemed necessary has been 
accomplished, the veteran's claims should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


